—In an action for a divorce and ancillary relief, the plaintiff appeals from (1) stated portions of an order of the Supreme Court, Westchester County (Fredman, J.), entered January 20, 1993, which, inter alia, found him to be in contempt of court and imposed sanctions, and (2) an order of the same court, entered August 9, 1993, which, inter alia, *685granted the motion of the defendant’s former counsel for leave to enter a money judgment in his favor and against the plaintiff in accordance with the order entered January 20, 1993.
Ordered that the order entered January 20, 1993, is affirmed insofar as appealed from; and it is further,
Ordered that the order entered August 9, 1993, is affirmed; and it is further,
Ordered that the non-party respondent is awarded one bill of costs.
The Supreme Court did not err in holding the plaintiff in contempt based upon his failure to comply with the unequivocal and lawful mandate embodied in the judgment of divorce, which directed him to execute a deed to certain property in Puerto Rico in favor of the defendant at his own cost and expense, "together with any and all other documents necessary to effectuate the aforesaid conveyance” (see, Guerriere v Guerriere, 188 AD2d 583). Moreover, since the plaintiff failed to raise any factual issues concerning his failure to carry out the court’s directive, a full evidentiary hearing was not required (cf., Singer v Singer, 52 AD2d 774).
We have considered the plaintiff’s remaining contentions and find them to be without merit. O’Brien, J. P., Lawrence, Krausman and Florio, JJ., concur.